Citation Nr: 0948721	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  99-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the service-connected 
lumbar spine disability.

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to the service-connected 
lumbar spine disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD, to include as secondary 
to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 15, 1975 to July 
2, 1975.  She was separated from service after one month and 
18 days under the Trainee Discharge Program.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied an evaluation in excess of 10 
percent for the service-connected residuals of a back strain.  
The Veteran timely perfected her appeal in regard to this 
issue.

Also certified to the Board on appeal is a January 2000 
rating decision by the Cleveland RO that denied service 
connection for residuals of a cervical spine disorder on a 
direct basis and denied service connection for bursitis of 
the right hip and for a mental illness, both as secondary to 
the service-connected back strain residuals.  It does not 
appear the Veteran perfected a timely appeal in regard to 
these issues.  However, the United States Court of Appeals 
for Veterans Claims (Court) has essentially held the Board 
must accept appeals even if the substantive appeal is 
untimely, when there is no evidence that the RO closed the 
appeal and treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  The Board will 
accordingly consider these issues as being on appeal.

The Veteran testified before the RO's Decision Review Officer 
(DRO) in September 2003.  A transcript of that hearing is of 
record. 

During the course of the appeal, custody of the claims file 
was transferred to the RO in Boston, Massachusetts, which is 
currently VA's Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled to testify before the Board in a 
hearing at the RO in October 2009.  However, her 
representative submitted a letter cancelling the hearing, 
based on evidence the Veteran had been committed to inpatient 
psychiatric treatment and would not be able to attend.  The 
letter asked the Board to adjudicate the claims on appeal 
based on the evidence of record.

The issue of evaluation of the service-connected lumbar spine 
disability is addressed on the merits below.  The issues of 
service connection for a cervical spine disorder, right hip 
disorder, and acquired psychiatric disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

For the entire increased rating period on appeal, the 
Veteran's lumbosacral spine disability is manifested by 
moderate limitation of motion of the lumbosacral spine, but 
not by incapacitating episodes due to intervertebral disc 
syndrome or by ankylosis of the spine. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, but 
not more, for the service-connected lumbosacral spine 
disability are met for the entire period of increased rating 
claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.7 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The rating decision on appeal was issued years before the 
enactment of the VCAA.  However, during the course of the 
appeal the RO sent the Veteran a letter in September 2004 
informing her of the criteria required to establish 
entitlement to increased rating for a service-connected 
disability.  The Veteran had ample opportunity to respond 
prior to the RO's readjudication of the claim in November 
2008.

Although the letter above was sent after the initial 
adjudication of the claim, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in 
the record or reason to believe that any ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claim.  In this regard, 
the Board notes that service treatment records (STRs), 
service personnel records (SPRs), and VA outpatient records 
were obtained, and the Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim for increased rating.

Increased Rating of Lumbar Spine Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  It is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2009).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003.  The revised criteria may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects because the revised 
provisions affect only entitlement to prospective benefit; 
therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) warrants a 10 percent 
rating if "mild" and a 20 percent rating if "moderate."  A 
40 percent evaluation is awarded for IVDS if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to 
September 26, 2003, pertaining to lumbosacral strain, a 
rating of 10 percent was warranted with characteristic pain 
on motion.  A rating of 20 percent was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A rating of 40 
percent was warranted for severe disability with listing of 
the entire spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2009).  IVDS will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a (2009). 

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion (ROM) refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined ROM of the 
thoracolumbar spine is to 240 degrees.  Third, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Fourth, 
each ROM should be rounded to the nearest 5 degrees.  
38 C.F.R. § 4.71a (2009).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Finally, the Board notes that although the criteria under 
Diagnostic Codes 5290 through 5292 were less defined that the 
current (post-2003) criteria, guidance can be obtained from 
the amended regulations.  In adopting specific ROM to define 
what is normal, VA stated the ROM were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured ROM of the spine using a goniometer.  
See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal ROM for the spine, the current definition 
is based on medical guidelines in existence since 1984, and 
the Board can consider the current ROM to rating spine 
disabilities under the old criteria.

The Veteran's claim for increased rating was received in June 
1998.  The Board will consider evidence of symptomology since 
June 1997, with attention to whether "staged ratings" are 
appropriate during the period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

A private treatment record, dated in May 1997, notes history 
of an accident in February 1997 resulting in lumbar strain as 
well as whiplash injury to the cervical spine.  Lumbar 
radiographic studies performed in April 1997 showed mild 
spondylytic changes of the upper thoracic and lumbar spine.
 
The Veteran's claim for increased rating, received in June 
1998, asserts continuous pain not responsive to medication.  
The Veteran stated therein that she could walk only short 
distances and could not climb stairs without a cane.

A letter from Dr. ACV, dated in July 1998, states he had 
treated the Veteran for chronic back pain in January 1997 and 
March 1998.  Treatment consisted of physical therapy and non-
steroidals.   Dr. ACV stated the etiology of the back pain 
appeared to be acute symptoms caused by lifting or other 
physical activity that triggered the pain.

The Veteran had a VA examination of the spine in August 1998 
during which she reported intermittent difficulty with her 
back since discharge from service.  She complained of 
difficulty sleeping once per month due to back pain.  She 
stated she could walk a mile or two and that her back 
problems, while persistent, were low-grade and inconvenient 
but not severe until February 1997, when she had a fall in a 
grocery store parking lot with subsequent problems in her 
back and right hip.  Since the accident she was not able to 
stand more than a few seconds because of shooting pains.  On 
examination the Veteran walked with a cane and with an 
asymmetric gait.  There was tenderness to palpation of the 
lumbar spine.  ROM of the lumbar spine was forward flexion to 
50 degrees, extension to 10 degrees, rotation to 20 degrees 
left and 30 degrees right, and lateral flexion 20 degrees 
left and 25 degrees right (combined range of motion 155 
degrees).  On straight leg raising (SLR) pain began with 45 
degrees right leg and 60 degrees left leg.  The examiner 
diagnosed degenerative disc disease (DDD) at L1-2, L4-5 and 
L5-S1 and osteoarthritis of the lumbar spine.  The examiner 
also requested neuropsychological examination, because the 
Veteran seemed to be in discomfort but her reactions appeared 
to possibly be exaggerated. 

Thereafter, the Veteran had a VA neuropsychiatric examination 
in August 1998 during which she reported having fallen in a 
grocery store one year previously, in the course of which she 
exacerbated a previous low back injury.  The examining 
neuropsychologist diagnosed passive-aggressive personality 
disorder but made no mention of an association between such 
disorder and the Veteran's back symptoms.

VA computed tomography (CT) study of the lumbar spine in 
August 1998 showed changes at L5-S1.  A VA X-ray of the 
lumbosacral spine, also in August 1998, noted history of a 
fall one year previously, with continued back pain.  The 
interpreter's impression was evidence of previous 
cholecystectomy, osteoarthritis involving the lumbar spine 
and especially marked along the 2nd and 4th lumbar vertebrae, 
and DDD located between L1-2, L4-5 and L5-S1.

A letter from the Veteran, dated in September 1998, asserts 
she recently had an accident in which she aggravated her back 
disorder and suffered whiplash.  She also asserted she had an 
accident approximately one and one-half years previously in 
which she injured her back and right hip.

The Veteran presented to Miami Valley Hospital in August 1999 
complaining of chronic back pain, recently aggravated by a 
steroid shot administered by her family physician.  She 
denied symptoms in the lower extremities and denied bowel or 
bladder dysfunction.  The Veteran was observed to be able to 
ambulate around the waiting room, and bend over, without 
difficulty.  The Veteran was given a shot and told to follow 
up with her family physician; the impression was acute back 
strain.

The Veteran had a VA examination of the spine in September 
1999 in which the lumbosacral ROM was forward flexion to 55 
degrees, extension to 20 degrees, lateral bending to 25 
degrees right and 20 degrees left, and rotation to 25 degrees 
bilaterally (combined ROM 170 degrees); movements of the 
spine were painful during the range of motion and the Veteran 
complained of pain.  She was able to bend forward to within 
43 cm. of ground level.  She had marked difficulty walking on 
her tiptoes and heels.  SLR was 35 degrees bilaterally.  The 
examiner diagnosed osteoarthritis of the lumbosacral spine at 
multi-levels and bulging disc at L4-5 level with weakness of 
muscles in the right calf.  The examiner stated that disc 
bulging was putting pressure on the nerve root and 
obliterating the fat pads around the nerve root; the weakness 
of the muscles in the right leg were consistent with pressure 
on the nerve root.  Although the CT scan had shown pressure 
on the left side, the Veteran's weakness on examination was 
on the right, although it is possible the reduction in space 
at L4-5 could produce changes in both sides.  The examiner 
stated the Veteran could require laminectomy and disc surgery 
in the near future.

 VA X-ray of the lumbosacral spine in September 1999 showed 
an impression of spondylolitic changes with disc height 
deterioration and evidence of prior surgery.  Repeat study 
two weeks later was consistent with the earlier study.
 
A letter from Dr. ACV, dated in October 1999, states the 
Veteran presented in August 1999 for treatment for back pain.  
The Veteran was diagnosed at the time with muscle strain 
secondary to obesity, and she was treated with nonsteroidals 
and medication.

The Veteran had a VA CT scan of the lumbosacral spine in 
November 1999 that showed an impression of findings 
consistent with compression of the left side of the spinal 
canal and nerve roots at the level of L4-5 by bulging disc, 
and vacuum phenomena with degenerative changes at the discs 
at levels L4-5 and L5-S1.

The Veteran had a VA examination of the spine in September 
2000 during which she complained of constant ache with 
occasional sharp, stabbing pains unrelated to any particular 
activity but frequently associated with negotiating stairs, 
lifting more than 25 pounds, increased walking, prolonged 
sitting or repeated bending.  The pain was not alleviated by 
chiropractic or by medication, although she obtained minimal 
relief by deliberately overdosing on pain medication.  The 
pain reportedly radiated down the right side of the leg.  She 
endorsed using a cane for support.  On examination there was 
tenderness to palpation of the spine and straightening of the 
normal lordotic curve.  There were no spasms.  ROM testing 
was discontinued due to complaints of pain.  The Veteran was 
able to stand on her toes without pain but could not stand on 
her heels.  SLR caused pain after 90 degrees bilaterally.  
There were no neurological deficits on examination, deep 
tendon reflexes (DTR) were equal bilaterally and strength was 
5/5 bilaterally.  The examiner diagnosed arthritis of the 
spine.
     
VA X-ray of the lumbosacral spine in September 2000 showed an 
impression of lumbar spondylosis with evidence of presumptive 
disc disease at L4-5 and L5-S1.  VA X-ray of the lumbosacral 
spine in February 2001 showed evidence of narrowing of the 
disc spaces at L4-5 suggestive of DDD and low-grade discitis.

The file includes a VA pain assessment worksheet dated in May 
2001.  The Veteran asserted her back pain was currently 8/10 
and sometimes 10/10.  She stated the impact of the pain on 
her daily activities was a 4/10 limitation of appetite, a 
6/10 limitation of sleep and an 8/10 limitation of physical 
activity.  She also reported having tripled the amount of 
pain medication taken.

The file contains a subsequent VA pain assessment worksheet 
dated in August 2001 in which the Veteran asserted her back 
pain was currently 15/10 and sometimes 18/10.  She stated the 
impact of the pain on her daily activities was a 2/10 
limitation of appetite; a 5/10 limitation of concentration, 
emotions, relations with others and enjoyment of life; a 6/10 
limitation of fatigue; and, an 8/10 limitation of normal work 
and sleep.  She stated the pain was associated with 
irritability, spiritual distress, suicidal ideation, 
isolation/loneliness, depression, sleep disruption, feelings 
of hopelessness, fear and guilt.

The file contains a VA pain assessment worksheet dated in 
January 2002 in which the Veteran asserted her back pain was 
currently 7/10 and sometimes 10/10.  She stated the impact of 
the pain on her daily activities was a 3/10 limitation of 
appetite, normal work and sexual relations; a 5/10 limitation 
of relations with others; a 7/10 limitation on emotions and 
concentration; an 8/10 limitation of enjoyment of life; a 
9/10 limitation of sleep and fatigue; and, a 10/10 limitation 
of physical activity.  She stated pain could last one day or 
several days.  She stated the pain was associated with 
isolation/loneliness, depression, sleep disruption, and 
feelings of hopelessness.

VA X-ray of the lumbosacral spine in February 2002 showed 
thoracolumbar scoliosis unchanged and believed to be 
structural rather than postural.  Straightening of the normal 
lumbar lordosis was evident and was accompanied by sever disc 
height deterioration.  Small spurs were also noted along the 
sacroiliac joints symmetrically.

The file contains physical therapy notes from Miami Valley 
Hospital dated in June 2002 showing therapy for lumbar strain 
and sacroiliac strain.  The notes provide ROM for the 
bilateral hips but not for the spine

The Veteran submitted a Statement in Support of Claim in 
August 2002 asserting she could not work due to her back 
disorder.  The file also contains lay statements received in 
September 2003.  Ms. TB stated she had known the Veteran for 
11 years, during which time the Veteran sometimes had to use 
motorized scooters for mobility; pain medication had not 
fully relieved the pain and the Veteran was unable to work 
due to her pain and suffering.  Ms. MBJ stated she had known 
the Veteran for several years and the Veteran was unable to 
walk any considerable distance or to sit for long periods.  
Mr. ROP stated he had known the Veteran for 5 years and the 
Veteran had all sorts of pain and discomfort.  Ms. MK stated 
she had known the Veteran for 4 years and the Veteran had 
trouble walking any great distance and needed back support in 
order to sit for long periods.

The Veteran testified before the RO's DRO in September 2003 
that she was unable to stand for more than a few seconds 
without trembling, to walk very far or at all, or to use 
public transportation other than a shuttle van for disabled 
persons.  She stated she was unable to negotiate stairs.  She 
stated she was unable to do housework and therefore had an 
aide, provided by VA.  The only current treatment consisted 
of powerful prescription pain medication that made her 
drowsy.   

VA X-ray of the lumbosacral spine in December 2004 showed the 
height of the vertebral bodies was well-maintained.  There 
was narrowing of the intervertebral disc space at L3-4, L4-5 
and L5-S1 region.  There were some vacuum phenomena at L4-5 
and retrolisthesis at L5-S1.  Spurs were noted at the body of 
the lumbar vertebrae.  Concurrent X-ray of the thoracic spine 
showed degenerative changes of the dorsal spine.  VA CT of 
the lumbosacral spine, also performed in December 2004, 
showed bulging discs at L3-4 and L4-5, degenerative disc at 
L5-S1, and joint arthropathy at L4-5 and L4-S1. 

The Veteran was admitted for VA inpatient psychiatric 
treatment in July 2007, in conjunction with which she 
received a physical examination by a physician who noted the 
spine was not tender and had full ROM.  Further, the 
Veteran's gait was normal, strength was 5/5 in all 
extremities and cranial nerves were intact.  Reflexes were 1+ 
in all extremities.  Later in July 2007 and January 2008 she 
complained of morning back pain and was provided Tylenol, 
with effect on both occasions; there is no other indication 
of complaint of back pain and the Veteran was apparently able 
to ambulate around the ward without difficulty.  The 
Veteran's psychiatric nurse reported to the RO in a Report of 
Contact in September 2008 that the Veteran had made no back-
related complaints.

The Board will first address the question of evaluation of 
the lumbar spine disorder under the rating criteria in effect 
prior to September 2003.

Evaluating the disability for limitation of motion under 
Diagnostic Code 5292 (2003), the Board finds a rating of 20 
percent is warranted for the entire increased rating period 
on appeal.  In August 1998 the Veteran's measured flexion was 
to 50 degrees and her combined ROM was to 155 degrees; in 
September 1999 her forward flexion was to 55 degrees and her 
combined ROM was to 170 degrees.  As noted above, normal ROM 
under VA rating criteria is forward flexion to 90 degrees and 
combined ROM to 240 degrees.  
The Board finds reduction of combined ROM to half the normal 
represents a moderate, although not severe, limitation of 
motion for which a 20 percent rating is warranted under DC 
5292 (2003) for the entire increased rating period on appeal.

Alternative rating for IVDS under Diagnostic Code 5293 (2003) 
does not show entitlement to a rating higher than 20 percent.  
The Veteran complained of radiating pain, but there is no 
clinical evidence of actual neurological impairment to any 
degree, and in fact all neurological findings during the 
period were within normal limits.  The Veteran has shown no 
qualifying incapacitating episodes to warrant alternative 
rating under those criteria.

Finally in regard to the rating criteria prior to September 
2003, the Board finds a rating in excess of 20 percent for 
lumbosacral strain is not warranted under 
DC 5292 (2003) for any period of increased rating because the 
higher 40 percent rating requires severe disability with 
listing of the entire spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with  
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  None of these criteria are shown during the 
increased rating appeal.

The Board notes that painful motion of a major joint or 
groups caused by degenerative arthritis, where the arthritis 
is established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  VAOPGCPREC  09-98; Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  In this case the Veteran has at least a 10 
percent rating and the criteria of Lichtenfels are satisfied.

The Board accordingly finds the criteria for an evaluation of 
20 percent, but not more, were met under the applicable 
rating criteria prior to September 2003, and turns its 
attention to evaluation under the criteria in effect from 
September 2003.

Under the General Rating Formula, in effect from September 
2003, a rating in excess of 20 percent requires forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or if there is ankylosis of the entire thoracolumbar 
spine.  The Veteran's forward flexion is not shown after 
September 2003 because she could not be examined, but the 
medical evidence does not show the criteria for a rating in 
excess of 20 percent were met, including any incapacitating 
episodes of IVDS.

The Board has considered the Veteran's subjective accounts of 
incapacitating pain and inability to work, and finds those 
accounts to not be credible.  The Veteran is well-documented 
in VA inpatient psychiatric treatment notes to be 
manipulative and attention-seeking, and psychiatric treatment 
notes document her use of complaints of pain to prolong 
inpatient treatment and obtain attention during such 
treatment.  The Veteran is also shown in VA medical 
examinations to be suspected of exaggerating her symptoms.  
The file contains extensive VA inpatient psychiatric 
treatment notes, during which the Veteran apparently had no 
difficulty ambulating around the ward and made few complaints 
of current back pain. 

The Board also notes in regard to credibility that the 
Veteran has consistently represented her discharge from 
service as having been due to a back injury; she stated in 
her sworn testimony before the DRO that she was discharged 
for her back injury on the advice of a military orthopedic 
surgeon, and that she had wanted to make a career as an Army 
nurse.  In fact, review of service personnel records show she 
was discharged as unsuitable for service because she was slow 
to comprehend instructions, unable to accomplish even minimal 
tasks without constant supervision, shirked her duties by 
continually going on sick call, and was not motivated to 
improve.  Her honorable discharge under the TDP cites 
negative attitude and no motivation to remain in service; the 
Veteran signed acknowledgement and waived a discharge 
physical examination.

Based on the medical and lay evidence above, the Board finds 
the criteria for a schedular evaluation of 20 percent, but 
not more, are met for the entire increased rating period on 
appeal.  The Veteran's appeal is granted to that extent.  The 
criteria for a disability rating in excess of 20 percent is 
not met for any period of claim, under either the old or new 
rating criteria.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  


ORDER

An increased evaluation of 20 percent for the service-
connected lumbar spine disability is granted.


REMAND

The Board finds that further development is required before 
the Board can consider the merits of the claims for service 
connection for a cervical spine disorder, right hip disorder, 
and acquired psychiatric disorder.

The RO has considered entitlement to service connection for a 
right hip disorder on a secondary basis only (secondary to 
service-connected lumbar spine disability), and has 
considered entitlement to service connection for a cervical 
spine disorder and for an acquired psychiatric disorder on 
both a direct and secondary basis.  An appellant's 
alternative theories of entitlement to service connection are 
encompassed within a single claim.  Roebuck v. Nicholson, 20 
Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).   

The Veteran has a service-connected lumbar spine disability.  
She has been diagnosed with a right hip disorder (diagnosed 
as bursitis and mild arthritic changes) and a cervical spine 
disorder (diagnosed as myofascial pain syndrome).  She also 
has psychiatric disorders variously diagnosed as noted below.  
She has accordingly presented a prima facie case for 
secondary service connection and is entitled to a VA 
examination.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran's psychiatric disorders  have been variously 
diagnosed as depression (May 1996); adjustment disorder with 
depressed mood secondary to multiple psychosocial stressors 
and personality disorder NOS with mixed borderline and 
dependent traits (May 1996); decompensated bipolar disorder 
(January 1997); paranoid-type delusional disorder and 
personality disorder NOS with borderline histrionic and 
paranoid traits (May 1998); passive-aggressive personality 
features (August 1998); dysthymic disorder and panic disorder 
without agoraphobia (October-November 1998 and August 1999); 
adjustment disorder with depressed mood secondary to multiple 
psychosocial stressors and dysthymia (June 2000); anxiety 
disorder NOS (September 2000); sociodysthymic disorder and 
personality disorder NOS (March 2001); anxiety-type 
adjustment disorder (March 2001); adjustment disorder with 
depressed mood (March 2001); dysthymic disorder and 
personality disorder NOS (August 2001 and February 2002); 
depression NOS and borderline personality disorder (September 
2001 and January 2002); alcohol dependence and depression by 
history (November 2001); adjustment disorder and 
dependent/narcissistic personality disorder (March 2002); 
generalized anxiety disorder (GAD) and borderline personality 
disorder (July 2005); dysthymic disorder and PTSD by history 
(August-September 2002); GAD and dysthymia (August 2005); 
psychosis NOS, GAD and dysthymia (October 2005); late-onset 
schizophrenia and borderline personality disorder (January 
2006); schizophrenia and panic attacks (February 2007 and 
July 2007); chronic schizophrenia with acute exacerbation and 
paranoid and catatonic features and active delusions (August 
2007); and, chronic severe grandiose-type paranoid 
schizophrenia and panic disorder (September-October 2007).  

The RO attempted to afford the Veteran VA examinations 
(orthopedic and psychiatric) in September 2007 but the 
Veteran could not be examined because she was confined at the 
time to a VA psychiatric hospital, thus showing good cause 
for failing to report for the scheduled examinations.  
However, her representative asserted in November 2009 that 
she is now on medications and can be examined.  Accordingly, 
the RO should make one more effort to afford the Veteran an 
examination in regard to each service connection claim 
(cervical spine disorder, right hip disorder, and acquired 
psychiatric disorder).

The Board notes at this point that the regulation pertaining 
to secondary service connection was amended during the course 
of the Veteran's appeal, effective October 10, 2006, in order 
to conform VA's regulation to the Court's decision in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Under the revised 
regulation, the rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  See 
38 C.F.R. § 3.310(b) (2007-2008).  This requirement was not 
contained in prior versions of the regulation.  See 38 C.F.R. 
§ 3.310 (2006).  Therefore, in deciding the claim, the 
originating agency should apply the former version of the 
regulation.

Review of the file also shows the Veteran has not been 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  While the 
case is in remand status the RO or the Appeals Management 
Center (AMC) should provide the appropriate VCAA notice and 
consequent assistance.

Accordingly, the issues of service connection for a cervical 
spine disorder, right hip disorder, and acquired psychiatric 
disorder are REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection for a 
cervical spine disorder, right hip 
disorder, and acquired psychiatric 
disorder, the evidence and information 
she should submit, and the assistance 
that VA will provide to obtain evidence 
on her behalf.  

2.  The Veteran should be afforded a VA 
orthopedic examination by a physician 
with sufficient expertise to determine 
the etiology of the claimed cervical 
spine and right hip disorders.  If the 
Veteran cannot be examined due to her 
mental incapacity, the file should be so 
noted and returned to the Board for 
adjudication on the record.

The relevant documents in the claims 
folders should be made available to and 
reviewed by the examiner.  Any indicated 
studies and diagnostics should be 
performed.

Based upon the examination results and 
the review of the claims folder, the VA 
examiner should provide opinions with 
respect to each current cervical spine 
disorder and/or right hip disorder as to 
whether it is at least as likely as not 
(that is, there is a 50 percent or better 
probability) that such disorder was 
caused or aggravated (permanently 
worsened) by: 
A. the Veteran's one month and 18 days of 
active service, or 
B. by the service-connected lumbar spine 
disability.  

If the examiner determines a disorder was 
aggravated although not caused by the 
lumbar spine disorder, he or she should 
indicate the degree of such aggravation 
over and above the natural course of the 
disease.  The rationale for each opinion 
expressed should also be provided. 

3.  The Veteran should also be afforded a 
VA mental disorders examination by a 
psychiatrist or psychologist with 
sufficient expertise to determine the 
diagnosis of any current acquired 
psychiatric disorder and the etiology of 
such disorder(s).  If the Veteran's 
psychiatric disorder precludes current 
examination, the examiner should proceed 
with review of the file and express an 
opinion without examination.

The relevant documents in the claims 
folders should be made available to and 
reviewed by the examiner.  Any indicated 
studies and diagnostics should be 
performed.

The VA psychiatric examiner is advised 
the Veteran has been clinically assessed 
with PTSD by her VA psychiatrist (July 
2002) and VA psychologist (March 2004), 
although it appears such diagnosis is 
related to childhood trauma rather than 
trauma in service.

The Veteran has recounted a history of 
physical abuse, emotional abuse, and 
being raped prior to service; she has 
also reported sexual harassment and 
physical assault during service.  No in-
service stressors have been verified.  
However, when the claimed PTSD is 
physical or sexual assault in service, 
credible supporting evidence may consist 
of a medical opinion, based on review of 
the file, that the personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) 
(emphasis added).  Accordingly, if the VA 
examiner diagnoses PTSD he or she should 
indicate what specific traumas (in-
service or other) are the underlying 
traumas for such diagnosis.  

Based upon the examination results and 
the review of the claims folder, the VA 
examiner should provide opinions with 
respect to any diagnosed psychiatric 
disorder as to whether it is at least as 
likely as not (that is, there is a 50 
percent or better probability) that such 
disorder was caused or aggravated 
(permanently worsened) by: 
A. the Veteran's one month and 18 days of 
active service, or 
B. the service-connected lumbar spine 
disability.  

If the examiner determines a disorder was 
aggravated although not caused by the 
lumbar spine disorder, he or she should 
indicate the degree of such aggravation 
over and above the natural course of the 
disease.  The rationale for each opinion 
expressed should also be provided.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the RO or the AMC should furnish 
to the Veteran a Supplemental Statement 
of the Case, and afford him the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised to appear and participate in 
any scheduled VA examination(s), as failure to do so may 
result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


